IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, ) Case No
)
Plaintiff, )
)
Vs. )
)
CECIL JOHN ZAK, )
)
Defendant. )
)

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST
WARRANT

I, Andrew E Grow, Jr., United States Postal Inspector (““USPIS”), being duly
sworn, depose and state that:
I. BACKGROUND AND EXPERIENCE OF AFFIANT

1, I am a United States Postal Inspector, assigned to investigate the
unlawful transportation of contraband, including Title 21 controlled substances,
through the United States Mail.

2. I have been a Postal Inspector since July 2016 and I am currently
assigned to the Seattle Division, specifically to the Anchorage Domicile, which is
responsible for investigation of control substance law violations involving the United
States mail.

3. As part of my duties as a U.S. Postal Inspector, I investigate drug

trafficking organizations, including their smuggling routes and the techniques that they

Case 4:19-mj-00010-SAO Document 1-1 Filed 05/21/19 Page 1 of 6
use for transporting controlled substances such as marijuana, cocaine, methamphetamine,
and heroin. My duties include investigating drug trafficking organizations, interviewing
witnesses, victims and suspects, identifying people involved, developing probable cause
for cases, handling and processing various types of evidence, and assembling cases for
prosecution. J have conducted and/or participated in numerous investigations relating to
the use, possession, manufacture, and trafficking of controlled substances, and I have
become familiar with devices, paraphernalia, techniques, and practices used by people
engaged in the use, possession, manufacture, and trafficking of controlled substances. I
have also conducted and/or participated in investigations which have resulted in the
seizure of marijuana, cocaine hydrochloride, opium, heroin, methamphetamine, MDMA
(ecstasy), prescription medications, firearms, cellular phones, surveillance systems,
cameras, memory cards, computers, documents, money, and precious metals. I have also
conducted numerous interviews of people involved in the use, possession, manufacture,
and trafficking of controlled substances which have added to my knowledge of the illegal
drug culture that exists in Alaska.
i. PURPOSE OF AFFIDAVIT

This Affidavit is presented in support of a criminal complaint and request for the
issuance of arrest warrant against and for Cecil John ZAK for whom I submit there is
probable cause to believe he did attempt to possess with intent to distribute 50 or more
grams of methamphetamine, he attempt to possess with intent to distribute 100 or more
grams of heroin, and he did knowingly possessed with the intent to distribute 5 or more

grams of methamphetamine, all which is in violation of Title 21 United States Code,

Case 4:19-mj-00010-SAO Document 1-1 Filed 05/21/19 Page 2 of 6
Section 846, 841(a)(1), (b)(1)(A) and (b)(1)(B). [have not set forth in this affidavit all of
the facts and sources of information of which I am familiar that support my assertion of

probable cause.

Ill. PROBABLE CAUSE STATEMENT

1. On May 19, 2019, USPIS in Anchorage, AK executed Federal Search
Warrant 03:19-MJ-00216-MMS on Priority Mail Parcel 9505 5140 6242 9137 2406
94 (Subject Parcel 1) addressed J, ZAK, P.O. Box 58452, FaiRbanks, AK 99711”
from “Joe Wilcox, 925 Cherry Ave, Beaumont, CA 92223.” Inside the parcel was
approximately 453.59 gross grams of a white crystalline substance which field tested
positive for methamphetamine and approximately 170 gross grams of a hard brown
black substance which field tested positive for heroin.

Z., On May 19, 2019, USPIS in Anchorage, AK executed Federal Search
Warrant 03:19-MJ-00215-MMS on Priority Mail Parcel 9505 5140 6242 9137 2407
00 (Subject Parcel 2) addressed “J. ZAK, P.O. Box 58452, FaiRbanks, AK 99711”
from “Joe Wilcox, 925 Cherry Ave, Beaumont, CA 92223.” Inside the parcel was
approximately 903.42 gross grams of a white crystalline substance which field tested
positive for methamphetamine and approximately 56.94 gross grams of a hard brown
black substance which field tested positive for heroin.

3. On May 19, 2019, Order number 03:19-MJ-00217-MMS was signed,
authorizing the installation and monitoring of an electronic alerting device and

electronic tracking device in the Subject Parcel 1 and recovery of these devices by

Case 4:19-mj-00010-SAO Document 1-1 Filed 05/21/19 Page 3 of 6
entry of premises where the parcel is opened.

4. On May 19, 2019, Order number 03:19-MJ-00218-MMS was signed,
authorizing the installation and monitoring of an electronic alerting device and
electronic tracking device in the Subject Parcel 2 and recovery of these devices by
entry of premises where the parcel is opened.

5. On May 20, 2019, a controlled delivery was conducted of the Subject
Parcel I and Subject Parcel 2 at the recipient’s address in which the seized narcotics
were removed and a representative sample of the methamphetamine and heroin were
placed inside of the Subject Parcel 1 and Subject Parcel 2.

6. At approximately 6:52 PM on May 20, 2019, Postal Inspectors observed
Subject Parcel 1 and Subject Parcel 2 being delivered to the recipient, Cecil John
ZAK. ZAK exited the Badger CPU and entered his vehicle.

7. At approximately 6:52 PM, Agents heard the monitoring device change
tone, indicating break-tone. ZAK then drove away from the Badger CPU with both
parcels inside his vehicle.

8. At approximately 7:06 PM, ZAK turned down Otter Drive and stopped in
front of his residence, 2031 Otter Drive, North Pole, AK. ZAK then drove south on
Otter Drive and stopped in front of a different residence.

9. At approximately 7:15 PM, agents and officers made contact with ZAK in
his vehicle. ZAK was taken into custody without incident.

10. Subject Parcel 1 and Subject Parcel 2 were located inside of ZAK’s vehicle.

Both parcels corners were indented and there was damage. In my training and

Case 4:19-mj-00010-SAO Document 1-1 Filed 05/21/19 Page 4 of 6
experience and discussion with other law enforcement officers, the exterior damage
was consistent with manipulation of the Subject Parcel’s in an attempt to circumvent
any devices installed by law enforcement, specifically to trigger a “break-tone”
without opening the parcel.

11. ZAK was transported to the Fairbanks AST post. He was read his Miranda
rights and explained his situation during a recorded interview. ZAK invoked his right
to have an attorney present. ZAK also stated he thought Subject Parcel 1 and Subject
Parcel 2 was from “Avon.”

12. “Avon,” is a beauty supply product which is sold online and in stores.
From my experience and experience of other law enforcement officers, I know that
commercial companies ship their parcels via commercial mailings or utilize an
account with USPS or shipping companies. Subject 1 and Subject 2 were shipped
over the counter, retail, handwritten label, undeliverable return address and the
postage was paid for in cash.

13. On May 20, 2019, a Federal Search Warrant was obtained and executed on
ZAK’s residence, 2031 Otter Drive, North Pole, AK.

14. Asaresult of a Federal Search Warrant served on ZAK’s residence, over 5
grams of methamphetamine, $3000.00 in U.S. Currency, suspected ecstasy pills,
money counter, digital scales, baggies/Zip-Lock bags with suspected drug residue,
suspected mephedrone, USPS tracking receipts/labels, Braztech .22 long rifle,
Springfield XD .45, .762 Century Arms Inc. (AK-47), and a Remington shotgun

model M887 was seized or photographed. In addition, there were no “Avon”

Case 4:19-mj-00010-SAO Document 1-1 Filed 05/21/19 Page 5 of 6
products located in the residence.

Respectfully submitted,

mm

* “Andrew E. Grow, Jr.
Postal Inspector, USPIS
Anchorage Domicile

Subscribed and sworn to before me
on May 21,49 7-0(4

Ke

UNITED STATES MAGISTRATE JUDGE

S atth. Omvec
Forbuks Alaska

Case 4:19-mj-00010-SAO Document 1-1 Filed 05/21/19 Page 6 of 6
